Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF KANSAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Bread & Butter Concepts, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1720 Cherry Street
                                  Kansas City, MO 64108
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jackson                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       breadnbutterconcepts.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                                     Case 19-22400 Doc# 1 Filed 11/09/19 Page 1 of 74
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 1
Debtor    Bread & Butter Concepts, LLC                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5511

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                  Relationship
                                                 District                                 When                              Case number, if known




Official Form 201
                                       Case 19-22400 Doc# 1 Filed 11/09/19 Page 2 of 74
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
Debtor   Bread & Butter Concepts, LLC                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                                    Case 19-22400 Doc# 1 Filed 11/09/19 Page 3 of 74
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 3
Debtor    Bread & Butter Concepts, LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 9, 2019
                                                  MM / DD / YYYY


                             X   /s/ Alan Gaylin                                                          Alan Gaylin
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Founder/CEO




18. Signature of attorney    X   /s/ Sharon L. Stolte                                                      Date November 9, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Sharon L. Stolte #14302
                                 Printed name

                                 Sandberg Phoenix & von Gontard PC
                                 Firm name

                                 4600 Madison Ave., Suite 1000
                                 Kansas City, MO 64112
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     816-627-5543                  Email address      sstolte@sandbergphoenix.com

                                 #14302 KS
                                 Bar number and State




Official Form 201
                                    Case 19-22400 Doc# 1 Filed 11/09/19 Page 4 of 74
                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page 4
Debtor     Bread & Butter Concepts, LLC                                             Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF KANSAS

Case number (if known)                                           Chapter     11
                                                                                                                Check if this an
                                                                                                                amended filing




                                                    FORM 201. VOLUNTARY PETITION

                                                  Pending Bankruptcy Cases Attachment



Debtor     Texaz Crossroads, LLC                                           Relationship to you               Subsidiary
District   Kansas                                  When                    Case number, if known
Debtor     Texaz Plaza Restaurant, LLC                                     Relationship to you               Subsidiary
District   Kansas                                  When                    Case number, if known
Debtor     Texaz South Plaza, LLC                                          Relationship to you               Subsidiary
District   Kansas                                  When                    Case number, if known
Debtor     Texaz Table Restaurant of KS, LLC                               Relationship to you               Subsidiary
District   Kansas                                  When                    Case number, if known




Official Form 201
                                     Case 19-22400 Doc# 1 Filed 11/09/19 Page 5 of 74
                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 5
Case 19-22400   Doc# 1   Filed 11/09/19   Page 6 of 74
 Fill in this information to identify the case:
 Debtor name Bread & Butter Concepts, LLC
 United States Bankruptcy Court for the: DISTRICT OF KANSAS                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alan Gaylin                                                     Loan to Debtor                                                                                         $111,000.00
 2909 Tomahawk
 Road
 Prairie Village, KS
 66208
 ALPINE-LITHO                                                    Printing               Unliquidated                                                                        $2,584.16
 8640 Troost Avenue
 Kansas City, MO
 64131
 Bridget Grams                                                   Loan to Debtor                                                                                         $311,213.00
 2909 Tomahawk
 Road
 Prairie Village, KS
 66208
 Bridget Grams                                                   short term loan                                                                                          $15,000.00
 2909 Tomahawk
 Road
 Prairie Village, KS
 66208
 CARPENTER &                                                     W/C & Liab             Unliquidated                                                                        $3,812.40
 COMPANY                                                         insurance
 8301 State Line
 Road
 Suite G-A
 Kansas City, MO
 64114
 Core Bank                                                       Core Bank -                                     $1,452,357.18                      $772.56           $1,451,584.62
 17807 Burke St                                                  Operating
 Omaha, NE 68118                                                 Checking Account
                                                                 - Acct# 9847
 Crossroads East                                                                        Unliquidated                                                                      $21,345.09
 LLC
 800 E. 18th St
 Kansas City, MO
 64108




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 19-22400                  Doc# 1        Filed 11/09/19                Page 7 of 74
 Debtor    Bread & Butter Concepts, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Crossroads East                                                                        Unliquidated                                                                      $20,278.92
 LLC
 800 E. 18th St
 Kansas City, MO
 64108
 Evergy                                                          Electricity            Contingent                                                                          $4,955.07
 4400 E. Front St                                                                       Unliquidated
 Kansas City, MO
 64120
 HOCKENBERGS                                                     Supplies               Unliquidated                                                                      $20,095.68
 14603 West 112th
 Street
 Lenexa, KS
 66215-4096
 HUMANA                                                          Health insurance       Unliquidated                                                                      $34,970.28
 7311 W 132ND ST
 #200
 OVERLAND PARK,
 KS 66213
 KCP&L                                                           Utility                Unliquidated                                                                      $14,385.82
 4400 E Front St
 Kansas City, MO
 64180
 LARGEPRINTING.C                                                 Display boards         Unliquidated                                                                        $5,045.50
 OM
 6633 TROOST AVE
 KANSAS CITY, MO
 64131
 OUTFRONT MEDIA                                                  Advertising            Unliquidated                                                                        $4,022.50
 405 LEXINGTON
 AVE
 NEW YORK, NY
 10174
 Phil Van Haitsma                                                Renderings             Unliquidated                                                                        $2,200.00
 1370 Millwood Dr.
 NE
 Belmont, MI 49306
 POINTE BLANK                                                    Sub/Membership         Unliquidated                                                                        $5,610.85
 668 N. 44th St.
 Ste. 210W
 Phoenix, AZ 85008
 REPUTATION.COM                                                  Advertising            Unliquidated                                                                        $6,613.68
 INC.
 1400A SEAPORT
 BLVD
 #401
 REDWOOD, CA
 94063
 S. Glynn Roberts                                                Loan to Debtor                                                                                         $700,000.00
 1804 Wroxton
 Houston, TX 77005



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 19-22400                  Doc# 1        Filed 11/09/19                Page 8 of 74
 Debtor    Bread & Butter Concepts, LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SUN LIFE                                                        Health insurance       Unliquidated                                                                        $4,106.77
 FINANCIAL
 2323 GRAND BLVD
 KANSAS CITY, MO
 64108
 Texaz Plaza                                                     I/C Activity                                                                                         $1,901,224.00
 Restaurant, LLC
 600 Ward Parkway
 Kansas City, MO
 64112




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                             Case 19-22400                 Doc# 1         Filed 11/09/19                Page 9 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Operating Checking
           3.1.     MoBank                                                  Account                         5518                                       $512.93



                                                                            Operating Checking
           3.2.     Core Bank                                               Account                         9847                                       $772.56



                                                                            Operating Checking
           3.3.     Core Bank                                               Account                         9561                                       $384.26



                                                                            Payroll Checking
           3.4.     Core Bank                                               Account                         9858                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,669.75
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1      Filed 11/09/19       Page 10 of 74
 Debtor           Bread & Butter Concepts, LLC                                               Case number (If known)
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Crossroads East, LLC
                    800 E. 18th Street
           7.1.     Kansas City, MO 64108                                                                                              $12,850.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                        $12,850.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used   Current value of
                                                                                                     for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Interest in Missing Ingredient, LLC                            43        %      Initial Investme                  $53,542.31




           15.2.     Texaz Crossroads, LLC                                          100       %                                          Unknown




           15.3.     Texaz Table Restaurant of KS, LLC                              100       %                                          Unknown




           15.4.     Texaz Plaza Restaurant, LLC                                    100       %                                          Unknown




           15.5.     Texaz South Plaza, LLC                                         100       %                                          Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1      Filed 11/09/19       Page 11 of 74
 Debtor         Bread & Butter Concepts, LLC                                                  Case number (If known)
                Name


 17.       Total of Part 4.                                                                                                        $53,542.31
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Restaurant Food Service FF&E (see attached)                                      $0.00                                      $21,134.00



 51.       Total of Part 8.                                                                                                        $21,134.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1      Filed 11/09/19        Page 12 of 74
 Debtor         Bread & Butter Concepts, LLC                                                 Case number (If known)
                Name



        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Due from Texaz Table Restaurants,                               745,149.12 -                                  0.00 =
            LLC                                                       Total face amount    doubtful or uncollectible amount                 $745,149.12


                                                                          2,724,788.58 -                                  0.00 =
            Due from Texaz South Plaza, LLC                           Total face amount    doubtful or uncollectible amount               $2,724,788.58


                                                                            562,621.23 -                                  0.00 =
            Due from Texaz Crossroads, LLC                            Total face amount    doubtful or uncollectible amount                 $562,621.23



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                          $4,032,558.93
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1       Filed 11/09/19        Page 13 of 74
 Debtor          Bread & Butter Concepts, LLC                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                      Current value of real
                                                                                                     personal property                     property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,669.75

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $12,850.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                             $53,542.31

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $21,134.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                  $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $4,032,558.93

 91. Total. Add lines 80 through 90 for each column                                                         $4,121,754.99              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $4,121,754.99




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

                                          Case 19-22400                       Doc# 1             Filed 11/09/19                      Page 14 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1   Commercial Capital Co.                         Describe debtor's property that is subject to a lien                   $144,340.00                  Unknown
       Creditor's Name                                FF&E
       8215 Melrose Drive
       Suite 100
       Overland Park, KS 66214
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/27/2018                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0963
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Commercial Capital Co.                         Describe debtor's property that is subject to a lien                   $279,126.00                  Unknown
       Creditor's Name                                FF&E (specific)
       8215 Melrose Drive
       Suite 100
       Overland Park, KS 66214
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/7/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0755
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                            Case 19-22400               Doc# 1          Filed 11/09/19              Page 15 of 74
 Debtor       Bread & Butter Concepts, LLC                                                             Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Core Bank                                     Describe debtor's property that is subject to a lien                   $1,452,357.18              $772.56
        Creditor's Name                               Core Bank - Operating Checking Account -
                                                      Acct# 9847
        17807 Burke St
        Omaha, NE 68118
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        8970
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,875,823.1
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         8

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         NBKC Bank
         10700 Nall Ave.                                                                                        Line   2.2
         Leawood, KS 66211

         US Small Business Admin
         KC District Office                                                                                     Line   2.3
         1000 Walnut St.
         Suite 500
         Kansas City, MO 64106




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                             Case 19-22400              Doc# 1          Filed 11/09/19              Page 16 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                       Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                   $0.00      $0.00
           ALEXANDER, ASHLINN                                        Check all that apply.
           1160 SW ARBOR PARK LANE                                      Contingent
           LEES SUMMIT, MO 64082                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           10/16-10/31/19
           Last 4 digits of account number 2172                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                   $0.00      $0.00
           ALEXANDER, JAMIE                                          Check all that apply.
           1160 SW ARBOR PARK LN                                        Contingent
           LEES SUMMIT, MO 64082                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           10/16-10/31/19
           Last 4 digits of account number 1947                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   30111                                    Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19                   Page 17 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          ALEXANDER, VICTORIA                                        Check all that apply.
          1160 SW ARBOR PARK LANE                                       Contingent
          LEES SUMMIT, MO 64082                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2171                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          ATSANGBE, GEORGE                                           Check all that apply.
          7009 EAST 134TH TERRACE                                       Contingent
          GRANDVIEW, MO 64030                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 61                         Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          BALDERRAMA RAINEY, SONYA                                   Check all that apply.
          5025 NW NANTUCKET DRIVE                                       Contingent
          BLUE SPRINGS, MO 64015                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2483                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          BALDWIN, STEPHEN                                           Check all that apply.
          CHRISTOPHER                                                   Contingent
          9121 RENNER BOULEVARD                                         Unliquidated
          LENEXA, KS 66219-6621                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2519                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 18 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          BROWN, KELLY                                               Check all that apply.
          7409 High Grove Road                                          Contingent
          Grandview, MO 64030                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1743                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          BURTON, ALEX S                                             Check all that apply.
          7448 FLINT STREET, 116                                        Contingent
          OVERLAND PARK, KS 66203-6621                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2509                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          BUSH, JONATHON D                                           Check all that apply.
          1719 E. 75TH ST                                               Contingent
          KANSAS CITY, MO 64131                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2510                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          CERVANTES, BLANCA                                          Check all that apply.
          7044 PARKVIEW AVE                                             Contingent
          KANSAS CITY, KS 66109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1968                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 19 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          CRUZ, MICHAEL GARRICK                                      Check all that apply.
          5314 PARK AVE                                                 Contingent
          KANSAS CITY, MO 64130                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2511                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          DE JESUS-LUCAS, SERGIO                                     Check all that apply.
          2609 S 52ND STREET                                            Contingent
          KANSAS CITY, KS 66106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2325                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          DUCKWORTH, JACOB                                           Check all that apply.
          936 SW RAINTREE DRIVE                                         Contingent
          LEES SUMMIT, MO 64082                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2145                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          FLEISCHAKER, ASHLEY                                        Check all that apply.
          9202 W. 131ST                                                 Contingent
          OVERLAND PARK, KS 66213                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 162                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 20 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          FORTE, JA SON                                              Check all that apply.
          430 SW MADISON ST.                                            Contingent
          LEES SUMMIT, MO 64063                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1482                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          FOSTER, ANNAMARIE                                          Check all that apply.
          8118 MAIN STREET                                              Contingent
          KANSAS CITY, MO 64114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 256                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          FRANIUK, JUDITH                                            Check all that apply.
          7920 NE GRACEMOR DR                                           Contingent
          KANSAS CITY, MO 64119                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2073                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          FUNEZ CRUZ, JOSE MANUEL                                    Check all that apply.
          5314 PARK AVE                                                 Contingent
          KANSAS CITY, MO 64130                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1188                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 21 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          GOODE, LAUREN                                              Check all that apply.
          8956 E. 89TH ST.                                              Contingent
          KANSAS CITY, MO 64138                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1641                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          GRAMS, THOMAS                                              Check all that apply.
          405 E 74TH TERR                                               Contingent
          KANSAS CITY, MO 64131                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 536                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          HEIMSOTH, DANI ANN-ETTE                                    Check all that apply.
          4417 S LANE ST                                                Contingent
          OLATHE, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2512                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          HOLGUIN, LORENA                                            Check all that apply.
          5100 YECKER AVE                                               Contingent
          KANSAS CITY, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1884                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 22 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          HOULE, EZRA JOSEPH                                         Check all that apply.
          7415 STATE LINE ROAD                                          Contingent
          KANSAS CITY, MO 64114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2406                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          JACKSON, MELVIN                                            Check all that apply.
          1147 E. 75TH TERRACE                                          Contingent
          KANSAS CITY, MO 64131                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1578                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          KINSLOW, JASON LEE                                         Check all that apply.
          5629 REEDS RD                                                 Contingent
          MISSION, KS 66202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2323                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          KOHLMAN, RYAN                                              Check all that apply.
          5325 Goodman Lane                                             Contingent
          Mission, KS 66202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 844                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 23 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          KUY, PHALLY                                                Check all that apply.
          6027 N. MERCIER                                               Contingent
          KANSAS CITY, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2484                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          LAM, JOY MICHELLE                                          Check all that apply.
          8107 PARKHILL STREET                                          Contingent
          LENEXA, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2324                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          LECHUGA, LILIAN ALEJANDRA                                  Check all that apply.
          11321 E THOMPSON ST                                           Contingent
          SUGAR CREEK, MO 64054                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2367                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          LEYUA, ISABEL                                              Check all that apply.
          3626 AGNES                                                    Contingent
          KANSAS CITY, MO 64128                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1765                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 24 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          LIMBERG, SONYA NAOMI                                       Check all that apply.
          7415 STATE LINE RD                                            Contingent
          KANSAS CITY, MO 64114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2407                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          MEAD, JOLENE MARIE                                         Check all that apply.
          7100 HIGHLAND AVE.                                            Contingent
          KANSAS CITY, MO 64131                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2404                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          MELEY, GEFFERY NATHANIAL                                   Check all that apply.
          8905 CAMBRIDGE AVENUE                                         Contingent
          KANSAS CITY, MO 64138                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2513                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          MILLAN, CARLOS                                             Check all that apply.
          4930 E 24TH ST                                                Contingent
          KANSAS CITY, MO 64127                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2526                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 25 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          MORA, MARIA T                                              Check all that apply.
          1820 EWING AVENUE                                             Contingent
          KANSAS CITY, MO 64126                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2405                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          MORALES, MARY FRANCES                                      Check all that apply.
          3710 WARWICK BLVD APT. 15                                     Contingent
          KANSAS CITY, MO 64111                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1606                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          MORLIER, MARCUS JAMES                                      Check all that apply.
          5628 REEDS RD                                                 Contingent
          MISSION, KS 66202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2486                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          NJERU, JOAN                                                Check all that apply.
          722 Ward Parkway #805                                         Contingent
          Kansas City, MO 64112-6411                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 55                         Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 10 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 26 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          PASSIG, PAUL                                               Check all that apply.
          2901 GILLHAM RD APT 108                                       Contingent
          KANSAS CITY, MO 64108                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1377                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          PENCE, BEEJAY                                              Check all that apply.
          4641 W 72 TERRACE #204                                        Contingent
          PRAIRIE VILLAGE, KS 66208                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 864                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          PENDERGRASS, DAVID                                         Check all that apply.
          316 WEST 51 TER                                               Contingent
          KANSAS CITY, MO 64112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2168                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          PEREZ, VIANEY                                              Check all that apply.
          7112 W. 115 ST. APT 2101                                      Contingent
          OVERLAND PARK, KS 66210                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2116                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 27 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          RUIZ, LILIANA                                              Check all that apply.
          6426 E 14 ST                                                  Contingent
          KANSAS CITY, MO 64126                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2326                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          SANCHEZ, YASMIN                                            Check all that apply.
          1231 BENNINGTON AVE                                           Contingent
          KANSAS CITY, KS 64126                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2428                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          SCHULTE, MEREDITH MARIE                                    Check all that apply.
          5629 REEDS ROAD                                               Contingent
          MISSION, KS 66202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2368                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          SMITH, HOLLI                                               Check all that apply.
          4152 BELL STREET                                              Contingent
          KANSAS CITY, MO 64111                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 1405                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 12 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 28 of 74
 Debtor       Bread & Butter Concepts, LLC                                                                    Case number (if known)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          SMITH, ZANE SCOTT                                          Check all that apply.
          2732 Charlotte St. #105                                       Contingent
          KANSAS CITY, MO 64109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2103                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          STEWARD, MICHELLE                                          Check all that apply.
          1301 W 45TH ST APT 201                                        Contingent
          KANSAS CITY, MO 64111                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2475                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          SULLIVAN, JUSTIN                                           Check all that apply.
          4748 NORTON CIRCLE                                            Contingent
          KANSAS CITY, MO 64130                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2000                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          TENORIO, GERALDINE                                         Check all that apply.
          7 PASADENA DR                                                 Contingent
          OLATHE, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          10/16-10/31/19
          Last 4 digits of account number 2514                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19               Page 29 of 74
 Debtor        Bread & Butter Concepts, LLC                                                                   Case number (if known)
               Name

 2.51       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            UDELL, JEFFREY                                           Check all that apply.
            8401 W 98TH ST                                              Contingent
            OVERLAND PARK, KS 66212                                     Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            10/16-10/31/19
            Last 4 digits of account number 660                      Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.52       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            WOLFE, TIFFANY                                           Check all that apply.
            12196 SOUTH BROCKWAY                                        Contingent
            STREET                                                      Unliquidated
            OLATHE, KS 66061                                            Disputed

            Date or dates debt was incurred                          Basis for the claim:
            10/16-10/31/19
            Last 4 digits of account number 1225                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $490.00
           ABSOLUTE SYSTEMS                                                            Contingent
           16657 E 23rd St                                                             Unliquidated
           Suite 346
                                                                                       Disputed
           Independence, MO 64055
           Date(s) debt was incurred 12/18-10/19
                                                                                   Basis for the claim:     Security monitoring
           Last 4 digits of account number UNKNOWN                                 Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $111,000.00
           Alan Gaylin                                                                 Contingent
           2909 Tomahawk Road                                                          Unliquidated
           Prairie Village, KS 66208                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Loan to Debtor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $926.89
           Allegiant Service Group, INC.                                               Contingent
           12604 6th ST                                                                Unliquidated
           Grandview, MO 64030
                                                                                       Disputed
           Date(s) debt was incurred 10/4/2019
                                                                                   Basis for the claim:     R&M
           Last 4 digits of account number UNKNOWN
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 14 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

                                       Case 19-22400                     Doc# 1             Filed 11/09/19                Page 30 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,584.16
          ALPINE-LITHO                                                          Contingent
          8640 Troost Avenue                                                    Unliquidated
          Kansas City, MO 64131
                                                                                Disputed
          Date(s) debt was incurred 6/19-9/19
                                                                             Basis for the claim:    Printing
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AT&T                                                                  Contingent
          PO BOX 5014
                                                                                Unliquidated
          Carol Stream, IL 60197
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telephone/Internet
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $178.80
          AUTOMOBILE INC                                                        Contingent
          405 EL CAMINO REAL BOX 606                                            Unliquidated
          MENLO PARK, CA 94025
                                                                                Disputed
          Date(s) debt was incurred 1/13/2017
                                                                             Basis for the claim:    Unknown
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $962.07
          Avid                                                                  Contingent
          500 Southwest Blvd
                                                                                Unliquidated
          Kansas City, MO 64108
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telephone/Internet
          Last 4 digits of account number       1329
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $468.54
          Avid Communications                                                   Contingent
          500 SW Blvd                                                           Unliquidated
          Kansas City, MO 64108
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telephone/Internet
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $311,213.00
          Bridget Grams                                                         Contingent
          2909 Tomahawk Road                                                    Unliquidated
          Prairie Village, KS 66208                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan to Debtor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Bridget Grams                                                         Contingent
          2909 Tomahawk Road                                                    Unliquidated
          Prairie Village, KS 66208                                             Disputed
          Date(s) debt was incurred 8/28/2019
                                                                             Basis for the claim:    short term loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 31 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          BRITT'S SPACE                                                         Contingent
          3823 WYANDOTTE ST                                                     Unliquidated
          KANSAS CITY, MO 64127
                                                                                Disputed
          Date(s) debt was incurred 6/4/2018
                                                                             Basis for the claim:    Social media posts
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,812.40
          CARPENTER & COMPANY                                                   Contingent
          8301 State Line Road                                                  Unliquidated
          Suite G-A
                                                                                Disputed
          Kansas City, MO 64114
          Date(s) debt was incurred 8/19-10/19
                                                                             Basis for the claim:    W/C & Liab insurance
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $98.31
          CHEFWORKS                                                             Contingent
          12325 Kerran St.                                                      Unliquidated
          Poway, CA 92064
                                                                                Disputed
          Date(s) debt was incurred  4/26/2019
                                                                             Basis for the claim:    Uniforms
          Last 4 digits of account number 7523
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,691.00
          COMPLETE CONSTRUCTION SERVICES                                        Contingent
          5919 BARTON DRIVE                                                     Unliquidated
          SHAWNEE, KS 66203-2792
                                                                                Disputed
          Date(s) debt was incurred 5/1/2019
                                                                             Basis for the claim:    R&M
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,278.92
          Crossroads East LLC                                                   Contingent
          800 E. 18th St                                                        Unliquidated
          Kansas City, MO 64108
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,345.09
          Crossroads East LLC                                                   Contingent
          800 E. 18th St                                                        Unliquidated
          Kansas City, MO 64108
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,088.52
          CSI                                                                   Contingent
          18330 Edison Ave                                                      Unliquidated
          Chesterfield, MO 63005
                                                                                Disputed
          Date(s) debt was incurred 7/30/2019
                                                                             Basis for the claim:    R&M
          Last 4 digits of account number 0999
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 32 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102.26
          ECOLAB PEST                                                           Contingent
          26252 Network Pl                                                      Unliquidated
          Chicago, IL 60673-1262
                                                                                Disputed
          Date(s) debt was incurred 6/24/2019
                                                                             Basis for the claim:    Pest control
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $823.24
          Employment Publishing                                                 Contingent
          175 Strafford Ave                                                     Unliquidated
          Suite 1
                                                                                Disputed
          WAYNE, PA 19087
          Date(s) debt was incurred 1/6/2019
                                                                             Basis for the claim:    Job posting
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,955.07
          Evergy                                                                Contingent
          4400 E. Front St
                                                                                Unliquidated
          Kansas City, MO 64120
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electricity
          Last 4 digits of account number       8186
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130.00
          Google                                                                Contingent
          8615 NW Prairie View Rd
                                                                                Unliquidated
          Kansas City, MO 64153
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telephone/Internet
          Last 4 digits of account number       6368
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,095.68
          HOCKENBERGS                                                           Contingent
          14603 West 112th Street                                               Unliquidated
          Lenexa, KS 66215-4096
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplies
          Last 4 digits of account number       2526
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,970.28
          HUMANA                                                                Contingent
          7311 W 132ND ST                                                       Unliquidated
          #200
                                                                                Disputed
          OVERLAND PARK, KS 66213
          Date(s) debt was incurred 19-Aug
                                                                             Basis for the claim:    Health insurance
          Last 4 digits of account number 5011                               Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          IBS MIDWEST                                                           Contingent
          3913 S LYNN CT                                                        Unliquidated
          INDEPENDENCE, MO 64055
                                                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Gift cards
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 33 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $124.89
          KANSAS CITY BUSINESS JOURNAL                                          Contingent
          1100 MAIN STREET                                                      Unliquidated
          SUITE 2450
                                                                                Disputed
          KANSAS CITY, MO 64105
          Date(s) debt was incurred 3/31/2018
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73.77
          Kansas City Water Services                                            Contingent
          PO Box 807045                                                         Unliquidated
          Kansas City, MO 64180
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.00
          Kansas Restaurant and Hospitality Assoca                              Contingent
          3500 N Rock Rd                                                        Unliquidated
          BLDG 1300                                                             Disputed
          Witchita, KS 67226
                                                                             Basis for the claim:    Membership
          Date(s) debt was incurred 5/18, 9/18
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,873.66
          KC CUSTOM WINDOW FASHIONS INC                                         Contingent
          11511 Wornall Rd                                                      Unliquidated
          Kansas City, MO 64114
                                                                                Disputed
          Date(s) debt was incurred 6/25/2019
                                                                             Basis for the claim:    Window covering
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $149.48
          KC Water Service                                                      Contingent
          PO Box 807045
                                                                                Unliquidated
          Kansas City, MO 64180
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water /Sewer
          Last 4 digits of account number       6868
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          KC Water Service                                                      Contingent
          PO Box 807045
                                                                                Unliquidated
          Kansas City, MO 64180
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water /Sewer
          Last 4 digits of account number       6867
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,385.82
          KCP&L                                                                 Contingent
          4400 E Front St                                                       Unliquidated
          Kansas City, MO 64180
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 34 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,045.50
          LARGEPRINTING.COM                                                     Contingent
          6633 TROOST AVE                                                       Unliquidated
          KANSAS CITY, MO 64131
                                                                                Disputed
          Date(s) debt was incurred 9/17-6/19
                                                                             Basis for the claim:    Display boards
          Last 4 digits of account number 1036
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125.00
          LONGWIRE                                                              Contingent
          15393 S WIDMER ST                                                     Unliquidated
          OLATHE, KS 66062
                                                                                Disputed
          Date(s) debt was incurred      3/19/2019
                                                                             Basis for the claim:    R&M
          Last 4 digits of account number     UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $555.00
          METRO MEDIA                                                           Contingent
          4210 Shawnee Mission Pkwy                                             Unliquidated
          Suite 314 A
                                                                                Disputed
          Fairway, KS 66205
          Date(s) debt was incurred 9/26/2017
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $595.00
          NE JOHNSON COUNTY CHAMBER                                             Contingent
          5800 Foxridge Dr.                                                     Unliquidated
          Ste 100
                                                                                Disputed
          Mission, KS 66202
          Date(s) debt was incurred 10/2/2017
                                                                             Basis for the claim:    Permits
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,022.50
          OUTFRONT MEDIA                                                        Contingent
          405 LEXINGTON AVE                                                     Unliquidated
          NEW YORK, NY 10174
                                                                                Disputed
          Date(s) debt was incurred 12/17, 2/18
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,200.00
          Phil Van Haitsma                                                      Contingent
          1370 Millwood Dr. NE                                                  Unliquidated
          Belmont, MI 49306
                                                                                Disputed
          Date(s) debt was incurred 5/1/2018
                                                                             Basis for the claim:    Renderings
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,610.85
          POINTE BLANK                                                          Contingent
          668 N. 44th St.                                                       Unliquidated
          Ste. 210W
                                                                                Disputed
          Phoenix, AZ 85008
          Date(s) debt was incurred  10/17-12/17                             Basis for the claim:    Sub/Membership
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 35 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71.50
          PRIDE CLEANERS                                                        Contingent
          13613 S. US 71 HWY                                                    Unliquidated
          GRANDVIEW, MO 64030
                                                                                Disputed
          Date(s) debt was incurred 2/28/2018
                                                                             Basis for the claim:    Linenes
          Last 4 digits of account number 9672
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,613.68
          REPUTATION.COM INC.                                                   Contingent
          1400A SEAPORT BLVD                                                    Unliquidated
          #401
                                                                                Disputed
          REDWOOD, CA 94063
          Date(s) debt was incurred 11/17-5/18
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number UNKNOWN                            Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $725.00
          ROZIER ELECTRIC                                                       Contingent
          1608 SW JEFFERSON                                                     Unliquidated
          LEE'S SUMMIT, MO 64081
                                                                                Disputed
          Date(s) debt was incurred 3/18, 2/19
                                                                             Basis for the claim:    R&M
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $700,000.00
          S. Glynn Roberts                                                      Contingent
          1804 Wroxton                                                          Unliquidated
          Houston, TX 77005                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan to Debtor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $577.15
          SEEN MERCH                                                            Contingent
          5024 Hadley Ave                                                       Unliquidated
          Shawnee, KS 66203
                                                                                Disputed
          Date(s) debt was incurred      3/28/2018
                                                                             Basis for the claim:    Uniforms
          Last 4 digits of account number     UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          SPIRE                                                                 Contingent
          Drawer 2
                                                                                Unliquidated
          Saint Louis, MO 63171
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas
          Last 4 digits of account number       2222
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,106.77
          SUN LIFE FINANCIAL                                                    Contingent
          2323 GRAND BLVD                                                       Unliquidated
          KANSAS CITY, MO 64108
                                                                                Disputed
          Date(s) debt was incurred 7/19-9/19
                                                                             Basis for the claim:    Health insurance
          Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 36 of 74
 Debtor       Bread & Butter Concepts, LLC                                                            Case number (if known)
              Name

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $583.26
           Tec-Larm Fire Systems                                                Contingent
           15011 W 147TH ST                                                     Unliquidated
           OLATHE, KS 66062
                                                                                Disputed
           Date(s) debt was incurred 7/21/2019
                                                                             Basis for the claim:    Fire alarm monitoring
           Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $1,901,224.00
           Texaz Plaza Restaurant, LLC                                          Contingent
           600 Ward Parkway                                                     Unliquidated
           Kansas City, MO 64112                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    I/C Activity
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $41.40
           ULINE                                                                Contingent
           12575 ULINE DRIVE                                                    Unliquidated
           PLEASANT PRAIRIE, WI 53158
                                                                                Disputed
           Date(s) debt was incurred 12/29/2017
                                                                             Basis for the claim:
           Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $581.00
           US ASSURE                                                            Contingent
           PO BOX 10197                                                         Unliquidated
           JACKSONVILLE, FL 32247-0197
                                                                                Disputed
           Date(s) debt was incurred 12/12/2017
                                                                             Basis for the claim:
           Last 4 digits of account number UNKNOWN
                                                                             Is the claim subject to offset?     No       Yes

 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           US FOODS                                                             Contingent
           16805 College Blvd
                                                                                Unliquidated
           Lenexa, KS 66219
                                                                                Disputed
           Date(s) debt was incurred     6/5/2019
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,160.31
           Waste Management                                                     Contingent
           8301 Indiana Ave                                                     Unliquidated
           Kansas City, MO 64132
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 21 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19                 Page 37 of 74
 Debtor       Bread & Butter Concepts, LLC                                                        Case number (if known)
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  3,203,972.77

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    3,203,972.77




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 22 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1        Filed 11/09/19            Page 38 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Office Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                251 weeks and 5 days
                                                                                      Crossroads East LLC
             List the contract number of any                                          800 E. 18th St
                   government contract                                                Kansas City, MO 64108


 2.2.        State what the contract or                   SmartStorage KC
             lease is for and the nature of               Self-Storage Rental
             the debtor's interest                        Agreement located at
                                                          1501 W. 31st St.,
                                                          KCMO.
                  State the term remaining                4 months                    DTBP, LLC
                                                                                      1010 Walnut Street
             List the contract number of any                                          Suite 500
                   government contract                                                Kansas City, MO 64106


 2.3.        State what the contract or                   Payroll Services
             lease is for and the nature of               Contract
             the debtor's interest

                  State the term remaining
                                                                                      PAYCOM PAYROLL, LLC DBA PAYCOM
             List the contract number of any                                          7501 W MEMORIAL RD
                   government contract                                                Oklahoma City, OK 73142


 2.4.        State what the contract or                   Office Copiers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Sumner Group dba Datamax of KC
             List the contract number of any                                          PO Box 2222
                   government contract                                                Saint Louis, MO 63109




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1      Filed 11/09/19        Page 39 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Alan Gaylin                       1720 Cherry St                                     Commercial Capital                D   2.2
                                               Kansas City, MO 64108                              Co.                               E/F
                                                                                                                                    G




    2.2      Alan Gaylin                       1720 Cherry St                                     Commercial Capital                D   2.1
                                               Kansas City, MO 64108                              Co.                               E/F
                                                                                                                                    G




    2.3      Alan Gaylin                       2909 Tomahawk Road                                 Core Bank                         D   2.3
                                               Prairie Village, KS 66208                                                            E/F
                                                                                                                                    G




    2.4      Bridget Grams                     2909 Tomahawk Road                                 Core Bank                         D   2.3
                                               Prairie Village, KS 66208                                                            E/F
                                                                                                                                    G




    2.5      Jean Roberts                      3760 Carlon                                        Core Bank                         D   2.3
                                               Houston, TX 77005                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1     Filed 11/09/19      Page 40 of 74
 Debtor       Bread & Butter Concepts, LLC                                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      RPS Tacos, LLC                                                                       Core Bank                 D   2.3
                                                                                                                            E/F
                                                                                                                            G




    2.7      S. Glynn Roberts                  1804 Wroxton                                       Commercial Capital        D   2.2
                                               Houston, TX 77005                                  Co.                       E/F
                                                                                                                            G




    2.8      S. Glynn Roberts                  1804 Wroxton                                       Core Bank                 D   2.3
                                               Houston, TX 77005                                                            E/F
                                                                                                                            G




    2.9      Texaz                             1720 Cherry Street                                 Core Bank                 D   2.3
             Crossroads, LLC                   Kansas City, MO 64108                                                        E/F
                                                                                                                            G




    2.10     Texaz Plaza 2                     4807 Jefferson Steet                               Core Bank                 D   2.3
             Restaurants, LLC                  Kansas City, MO 64112                                                        E/F
                                                                                                                            G




    2.11     Texaz Plaza                       600 Ward Parkway                                   Core Bank                 D   2.3
             Restaurant, LLC                   Kansas City, MO 64112                                                        E/F
                                                                                                                            G




    2.12     Texaz South                       4800 Main Street                                   Commercial Capital        D   2.2
             Plaza, LLC                        Kansas City, MO 64112                              Co.                       E/F
                                                                                                                            G




    2.13     Texaz South                       4800 Main Street                                   Core Bank                 D   2.3
             Plaza, LLC                        Kansas City, MO 64112                                                        E/F
                                                                                                                            G




Official Form 206H                                                            Schedule H: Your Codebtors                           Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1     Filed 11/09/19       Page 41 of 74
 Debtor       Bread & Butter Concepts, LLC                                                   Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Texaz Table                       8232 Mission Road                                  Core Bank                 D   2.3
             Restaurant of KS                  Prairie Village, KS 66208                                                    E/F
                                                                                                                            G




    2.15     Texaz Table                       8232 Mission Road                                  Sumner Group dba          D
             Restaurant of KS                  Shawnee, KS 66203                                  Datamax of KC             E/F
                                                                                                                            G   2.4




Official Form 206H                                                            Schedule H: Your Codebtors                           Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1     Filed 11/09/19       Page 42 of 74
 Fill in this information to identify the case:

 Debtor name            Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        4,121,754.99

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        4,121,754.99


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,875,823.18


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,203,972.77


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           5,079,795.95




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                               Case 19-22400                            Doc# 1                 Filed 11/09/19                        Page 43 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 9, 2019                        X /s/ Alan Gaylin
                                                                       Signature of individual signing on behalf of debtor

                                                                       Alan Gaylin
                                                                       Printed name

                                                                       Founder/CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                       Case 19-22400                    Doc# 1         Filed 11/09/19            Page 44 of 74
 Fill in this information to identify the case:

 Debtor name         Bread & Butter Concepts, LLC

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                          04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                           Gross revenue
       which may be a calendar year                                                            Check all that apply                         (before deductions and
                                                                                                                                            exclusions)

       For prior year:                                                                             Operating a business                                  $20,513.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Gross Sales


       For year before that:                                                                       Operating a business                                $213,329.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Gross Sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue            Gross revenue from
                                                                                                                                            each source
                                                                                                                                            (before deductions and
                                                                                                                                            exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               AMEX Credit Card                                            July, Aug.                       $28,643.11           Secured debt
                                                                           2019                                                  Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1          Filed 11/09/19             Page 45 of 74
 Debtor       Bread & Butter Concepts, LLC                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.2.
               CARPENTER & COMPANY                                         August 2019                        $6,729.56          Secured debt
               8301 State Line Road                                        Oct. 2019                                             Unsecured loan repayments
               Suite G-A                                                                                                         Suppliers or vendors
               Kansas City, MO 64114
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Commercial Capital Company                                  July, Aug.                       $15,465.00           Secured debt
                                                                           Sept. 2019                                            Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Copaken Brooks                                              July,                            $10,111.00           Secured debt
                                                                           Oct.2019                                              Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Core Bank                                                   July, Aug.                       $43,791.30           Secured debt
                                                                           Sept. 2019                                            Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Bridget Grams                                               10/3/2019                        $25,000.00           Secured debt
               2909 Tomahawk Road                                                                                                Unsecured loan repayments
               Prairie Village, KS 66208
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               See Attached                                                                                $430,197.53           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1          Filed 11/09/19             Page 46 of 74
 Debtor       Bread & Butter Concepts, LLC                                                              Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value

       9.1.    Cure of Ars                                       Dinner for Group
                                                                                                                         12/15/2018                         $1,000.00

               Recipients relationship to debtor



       9.2.    Kansas State Univ.                                Event Catering
               Manhattan, KS 66506                                                                                       1/31/2018                          $1,600.00

               Recipients relationship to debtor



       9.3.    Greater KC Restaurant Assoc                       Beverage Cart of GKCRA Golf
               1417 W 47th Street                                Tournament
               Kansas City, MO 64112                                                                                     5/10/2018                          $1,500.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                       Case 19-22400                   Doc# 1        Filed 11/09/19             Page 47 of 74
 Debtor       Bread & Butter Concepts, LLC                                                              Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions               Dates given              Value

       9.4.    D Sprague Contractors                             JAZZOO
               2032 N 132ND TERR
               Kansas City, KS 66109                                                                                     6/1/2018           $3,283.00

               Recipients relationship to debtor



       9.5.    US FOODS                                          Treads & Threads
               16805 College Blvd
               Lenexa, KS 66219                                                                                          8/31/2018          $4,381.86

               Recipients relationship to debtor



       9.6.    Down Syndrome Guild                               Dinner for Group
               5960 Dearborn Street
               Mission, KS 66202                                                                                         12/31/2018               $0.00

               Recipients relationship to debtor



       9.7.    St Michaels Day School
               Fundraiser
               Tabitha Meyer
               5638 Aberdeen Rd
               Mission, KS 66205                                                                                         1/24/2019            $100.00

               Recipients relationship to debtor



       9.8.    Literacy KC
               Fundraiser at Boulevard
               Brewery
               c/o Michael Ganheart                                                                                      1/24/2019            $100.00

               Recipients relationship to debtor



       9.9.    Diana Pumphrey                                    Gift Card - Unhappy Guest
               4232 S. White Sands Ct
               Blue Springs, MO 64015                                                                                    1/31/2019              $50.00

               Recipients relationship to debtor



       9.10 JLKCMO                                               100x5 BUCKS - BBC
       .    Lilly Coye                                                                                                   2/18/2019            $500.00

               Recipients relationship to debtor



       9.11 Hinrichs Partners LLC
       .    219 SW Creekside Ct.
               Grimes, IA 50111                                                                                          6/7/2019             $200.00

               Recipients relationship to debtor



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                       Case 19-22400                   Doc# 1        Filed 11/09/19             Page 48 of 74
 Debtor      Bread & Butter Concepts, LLC                                                               Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions               Dates given              Value

       9.12 KC Womens Chorus
       .    Stacy Greenbaum
               3501 CAmpbell
               Kansas City, MO 64109                                                                                     7/26/2019              $50.00

               Recipients relationship to debtor



       9.13 Erin Andr Wilson Foundation
       .    121 W 48th St.
               #1508
               Kansas City, MO 64112                                                                                     9/3/2019             $100.00

               Recipients relationship to debtor



       9.14 Frank White Invitational
       .    Golf Tournament
               415 E 12th St G2
               Kansas City, MO 64106                                                                                     9/5/2019               $25.00

               Recipients relationship to debtor



       9.15 Cancer Action Fundraiser
       .    10520 Barkley
               Ste 100
               Overland Park, KS 66212                                                                                   9/5/2019               $25.00

               Recipients relationship to debtor



       9.16 ProAm Golf
       .    10895 Lowell Ave
               Suite 100                                                                                                 9/5/2019             $400.00

               Recipients relationship to debtor



       9.17 Klein Memorial Golf
       .    Tournament
                                                                                                                         9/10/2019              $50.00

               Recipients relationship to debtor



       9.18 3rd Annual Casino Night
       .    UW & Make A Wish
               2300 NW 84th Terr
               Kansas City, MO 64154                                                                                     9/27/2019            $100.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                       Case 19-22400                   Doc# 1        Filed 11/09/19             Page 49 of 74
 Debtor        Bread & Butter Concepts, LLC                                                                 Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                  Value

       9.19 Films Just Like You
       .    Fundraiser                                                                                                      10/7/2019                  $75.00

               Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    McDowell Rice Smith
                605 W. 47th Street
                Ste 350                                                                                                        August/Sep
                Kansas City, MO 64112                                                                                          t/Oct 2019        $25,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Evans & Mullinix
                7225 Renner Road
                Ste 200                                                                                                        October
                Shawnee, KS 66217                                                                                              2019                  $568.75

                Email or website address


                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                                       Case 19-22400                    Doc# 1          Filed 11/09/19              Page 50 of 74
 Debtor        Bread & Butter Concepts, LLC                                                              Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.3.     Sandberg Phoenix & von
                 Gontard
                 4600 Madison Ave., Suite
                 1000
                 Kansas City, MO 64112                                                                                         10-25-2019             $50,000.00

                 Email or website address
                 www.sandbergphoenix.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                       Case 19-22400                    Doc# 1       Filed 11/09/19             Page 51 of 74
 Debtor        Bread & Butter Concepts, LLC                                                             Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    MoBank                                           XXXX-5526                   Checking                                                      $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.    MoBank                                           XXXX-5542                   Checking                                                      $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.3.    MoBank                                           XXXX-809                    Checking                                                      $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19             Page 52 of 74
 Debtor      Bread & Butter Concepts, LLC                                                               Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?
       Smart Storage KC                                              Unknown                              Art Four Booth Supplies                          No
       1501 W. 31st St.                                                                                                                                    Yes
       Kansas City, MO 64108



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19             Page 53 of 74
 Debtor      Bread & Butter Concepts, LLC                                                               Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Missing Ingredients                              Agriculture/Farming                              EIN:         XX-XXXXXXX
             1720 Cherry St
             Kansas City, MO 64108                                                                             From-To      2014 - present

    25.2.    Barhop 135, LLC                                  BRGR KITCHEN + BAR - Leawood                     EIN:         XX-XXXXXXX
             5031 W 135th St
             Overland Park, KS 66224                                                                           From-To      Sept 2016 - April 2019

    25.3.    Happy Belly                                      Food Truck 50%                                   EIN:

                                                                                                               From-To

    25.4.    Texaz Plaza 2 Restaurants,                       The Oliver - restaurant                          EIN:         XX-XXXXXXX
             LLC
             4807 Jefferson Steet                                                                              From-To      July 2016 - October 2019
             Kansas City, MO 64112

    25.5.    Texaz Table Restaurant of KS                     Urban Table - Restaurant                         EIN:         XX-XXXXXXX
             8232 Mission Road
             Prairie Village, KS 66208                                                                         From-To      July 2011 - present

    25.6.    Texaz Taco Restaurant, LLC                       Taco Republic - Restaurant                       EIN:         XX-XXXXXXX
             500 County Line Road                             (Sold to Louie's Wine Dive Parent,
             Kansas City, KS 66103                            LLC)                                             From-To      Sept. 2013-Feb 2019

    25.7.    Texaz South Plaza, LLC                           Stock Hill - Restaurant                          EIN:         XX-XXXXXXX
             4800 Main Street
             Kansas City, MO 64112                                                                             From-To      Dec. 2016 - present

    25.8.    Texaz Plaza Restaurant, LLC                      Gram & Dun - Restaurant                          EIN:         XX-XXXXXXX
             600 Ward Parkway
             Kansas City, MO 64112                                                                             From-To      Nov. 2011 - current

    25.9.    Texaz Crossroads, LLC                            Cherry Hall - Event/Catering                     EIN:         XX-XXXXXXX
             1720 Cherry Street
             Kansas City, MO 64108                                                                             From-To      Sept. 2018 - current

    25.10 Texaz Restaurants of KS,                            BRGR Kitchen + Bar                               EIN:         XX-XXXXXXX
    .                                                         (sold to Louie's Wine Dive Parent,
             LLC
             4038 W. 83rd Street                              LLC)                                             From-To      March 2010 - 2-15-2019
             Prairie Village, KS 66208

    25.11 Texaz P&L Restaurants, LLC                          BRGR-PL                                          EIN:         XX-XXXXXXX
    .                                                         (sold to Louie's Wine Dive Parent,
             11 E. 14th Street
             Kansas City, MO 64106                            LLC)                                             From-To      July 2013-Feb 2019


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1          Filed 11/09/19             Page 54 of 74
 Debtor      Bread & Butter Concepts, LLC                                                               Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Tiffany Wolfe                                                                                                       October 2016 -
                    12196 S. Broadway St.                                                                                               present
                    Olathe, KS 66061
       26a.2.       Jeff Udell
                    8401 W 98th St.
                    Overland Park, KS 66212
       26a.3.       Jeff Petersen
                    6000 W 88th Ter
                    Overland Park, KS 66207
       26a.4.       CBIZ
                    700 W 47th Street
                    #1100
                    Kansas City, MO 64112

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       CBIZ
                    700 W. 47t St
                    Ste 1100
                    Kansas City, MO 64112
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       Jeff Petersen
                    6000 W 88th Ter
                    Overland Park, KS 66207
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.3.       Jeff Udell
                    8401 W 98th St.
                    Overland Park, KS 66212
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.4.       Tiffany Wolfe
                    12196 S. Brockway St
                    Olathe, KS 66061

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jeff Udell
                    8401 W 98th St.
                    Overland Park, KS 66212
       26c.2.       Tiffany Wolfe
                    12196 S. Brockway St
                    Olathe, KS 66061




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1          Filed 11/09/19             Page 55 of 74
 Debtor      Bread & Butter Concepts, LLC                                                               Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.3.       Restaurant 365
                    500 Technology Dr.,
                    Ste 200
                    Irvine, CA 92618

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Core Bank
                    12100 W Center Rd
                    Omaha, NE 68144
       26d.2.       Louie's Wine Dive
                    4434 W. 90th Terr
                    Overland Park, KS 66207
       26d.3.       Taubman
                    PO Box 695001
                    Detroit, MI 48267
       26d.4.       MREM BOT Property
                    PO Box 310687
                    Des Moines, IA 50331

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alan Gaylin                                    1720 Cherry St                                      CEO                                   49
                                                      Kansas City, MO 64108

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       S. Glynn Roberts                               1804 Wroxton                                                                              25.5
                                                      Houston, TX 77005

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jean Roberts                                   3760 Carlon                                                                               25.5
                                                      Houston, TX 77005



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1          Filed 11/09/19             Page 56 of 74
 Debtor      Bread & Butter Concepts, LLC                                                               Case number (if known)




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Bridget Grams                                                                                                                  Partial repayment
       .                                                         25000.00                                                10/3/2019         of St Loan

               Relationship to debtor
               Spouse of CEO


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 9, 2019

 /s/ Alan Gaylin                                                        Alan Gaylin
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Founder/CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                       Case 19-22400                  Doc# 1         Filed 11/09/19             Page 57 of 74
                                                               BREAD BUTTER CONCEPTS, LLC



List each creditor to whom you paid a total of $6,425 or more within the last 90 days
7/14/19-10/14/19

Location                                      Bread & Butter Office

Sum of Amount                                 Column Labels
Row Labels                                    `                            Other       Secured Debt     Services    Suppliers or Vendors    Grand Total
  AMEX Credit Card                                                           20,101.06                     8,542.05                           28,643.11
     Jul                                                                     14,509.24                                                        14,509.24
     Aug                                                                      5,591.82                    8,542.05                            14,133.87
  CARPENTER & COMPANY                                                                                     6,729.56                             6,729.56
     Aug                                                                                                  1,270.80                             1,270.80
     Oct                                                                                                  5,458.76                             5,458.76
  COMMERCIAL CAPITAL COMPANY, LLC                                                                                               15,465.00     15,465.00
     Jul                                                                                                                         5,155.00      5,155.00
     Aug                                                                                                                         5,155.00      5,155.00
     Sep                                                                                                                         5,155.00      5,155.00
  Copaken Brooks                                                             10,111.00                                                        10,111.00
     Jul                                                                      5,781.00                                                         5,781.00
     Oct                                                                      4,330.00                                                         4,330.00
  CORE BANK                                                        35.00      2,390.00      40,263.78     1,102.52                            43,791.30
     Jul                                                                      1,620.00                                                         1,620.00
     Aug                                                                        570.00      20,131.89     1,102.52                            21,804.41
     Sep                                                           35.00        200.00      20,131.89                                         20,366.89
  CROSSROADS EAST, LLC                                                                      42,621.46                                         42,621.46
     Aug                                                                                    22,100.53                                         22,100.53
     Sep                                                                                    20,520.93                                         20,520.93
  Franey & Associates                                                                                     7,500.00                             7,500.00
     Aug                                                                                                  4,000.00                             4,000.00
     Oct                                                                                                  3,500.00                             3,500.00
  GLAZERS                                                                                                                       15,855.32     15,855.32
     Jul                                                                                                                         3,120.42      3,120.42
     Aug                                                                                                                         5,519.43      5,519.43
     Sep                                                                                                                         4,754.74      4,754.74
     Oct                                                                                                                         2,460.73      2,460.73
  GRI CORINTH NORTH LLC                                                                      7,652.83                                          7,652.83
     Jul                                                                                     4,000.00                                          4,000.00
     Aug                                                                                     3,652.83                                          3,652.83
  HUMANA                                                                                                 16,197.04                            16,197.04
     Aug                                                                                                 16,197.04                            16,197.04
  KANSAS DEPARTMENT OF REVENUE                                              103,161.73                                                       103,161.73
     Jul                                                                     71,796.82                                                        71,796.82
     Aug                                                                      3,553.65                                                         3,553.65
     Sep                                                                     27,811.26                                                        27,811.26
  KCMO City Treasurer                                                        40,165.01                                                        40,165.01
     Jul                                                                     19,415.73                                                        19,415.73
     Aug                                                                     15,749.26                                                        15,749.26
     Sep                                                                      5,000.02                                                         5,000.02
  KCP&L                                                                                                  20,746.94                            20,746.94
     Jul                                                                                                  6,558.61                             6,558.61
     Aug                                                                                                  7,019.38                             7,019.38
     Sep                                                                                                  7,168.95                             7,168.95
  McDowell Rice Smith & Buchanan                                                                         14,000.02                            14,000.02
     Jul                                                                                                  2,000.00                             2,000.00
     Aug                                                                                                  2,000.00                             2,000.00
     Sep                                                                                                  7,500.02                             7,500.02
     Oct                                                                                                  2,500.00                             2,500.00
  MDL                                                                                                                           20,000.00     20,000.00
     Jul                                                                                                                        20,000.00     20,000.00
  MISSOURI DEPARTMENT OF REVENUE                                             69,756.73                                                        69,756.73
     Jul                                                                     30,642.89                                                        30,642.89
     Aug                                                                     39,113.84                                                        39,113.84
  PARK IT                                                                                                 7,750.00                             7,750.00
     Aug                                                                                                  2,784.00                             2,784.00
     Sep                                                                                                  3,070.00                             3,070.00
     Oct                                                                                                  1,896.00                             1,896.00



                              Case 19-22400                 Doc# 1          1Filed
                                                                              of 2      11/09/19        Page 58 of 74
                                                               BREAD BUTTER CONCEPTS, LLC



List each creditor to whom you paid a total of $6,425 or more within the last 90 days
7/14/19-10/14/19

Location                                      Bread & Butter Office

Sum of Amount                                 Column Labels
Row Labels                                    `                            Other       Secured Debt   Services    Suppliers or Vendors Grand Total
  PAYCOM                                                                     33,131.42                   1,168.27                         34,299.69
     Jul                                                                      5,085.83                     323.04                          5,408.87
     Aug                                                                     12,810.82                     392.48                         13,203.30
     Sep                                                                     15,234.77                     452.75                         15,687.52
  US FOODS                                                                                                                     16,489.79  16,489.79
     Jul                                                                                                                        4,413.23   4,413.23
     Aug                                                                                                                        1,938.32   1,938.32
     Sep                                                                                                                        5,316.79   5,316.79
     Oct                                                                                                                        4,821.45   4,821.45
  Westwork Marketing Inc.                                                                              14,000.00                          14,000.00
     Jul                                                                                                 7,000.00                          7,000.00
     Sep                                                                                                7,000.00                           7,000.00
Grand Total                                                        35.00    278,816.95      90,538.07 97,736.40                67,810.11 534,936.53




                              Case 19-22400                 Doc# 1          2Filed
                                                                              of 2      11/09/19      Page 59 of 74
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re       Bread & Butter Concepts, LLC                                                                     Case No.
                                                                               Debtor(s)                      Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 50,000.00
             Prior to the filing of this statement I have received                                        $                 50,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 9, 2019                                                          /s/ Sharon L. Stolte
     Date                                                                      Sharon L. Stolte #14302
                                                                               Signature of Attorney
                                                                               Sandberg Phoenix & von Gontard PC
                                                                               4600 Madison Ave., Suite 1000
                                                                               Kansas City, MO 64112
                                                                               816-627-5543 Fax: 816-627-5532
                                                                               sstolte@sandbergphoenix.com
                                                                               Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1   Filed 11/09/19           Page 60 of 74
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




           ABSOLUTE SYSTEMS
           16657 E 23rd St
           Suite 346
           Independence MO 64055


           Alan Gaylin
           1720 Cherry St
           Kansas City MO 64108


           ALEXANDER, ASHLINN
           1160 SW ARBOR PARK LANE
           LEES SUMMIT MO 64082


           ALEXANDER, JAMIE
           1160 SW ARBOR PARK LN
           LEES SUMMIT MO 64082


           ALEXANDER, VICTORIA
           1160 SW ARBOR PARK LANE
           LEES SUMMIT MO 64082


           Allegiant Service Group, INC.
           12604 6th ST
           Grandview MO 64030


           ALPINE-LITHO
           8640 Troost Avenue
           Kansas City MO 64131


           AT&T
           PO BOX 5014
           Carol Stream IL 60197


           ATSANGBE, GEORGE
           7009 EAST 134TH TERRACE
           GRANDVIEW MO 64030


           AUTOMOBILE INC
           405 EL CAMINO REAL BOX 606
           MENLO PARK CA 94025


           Avid
           500 Southwest Blvd
           Kansas City MO 64108


    Case 19-22400   Doc# 1   Filed 11/09/19   Page 61 of 74
       Avid Communications
       500 SW Blvd
       Kansas City MO 64108


       BALDERRAMA RAINEY, SONYA
       5025 NW NANTUCKET DRIVE
       BLUE SPRINGS MO 64015


       BALDWIN, STEPHEN CHRISTOPHER
       9121 RENNER BOULEVARD
       LENEXA KS 66219-6621


       Bridget Grams
       2909 Tomahawk Road
       Prairie Village KS 66208


       BRITT'S SPACE
       3823 WYANDOTTE ST
       KANSAS CITY MO 64127


       BROWN, KELLY
       7409 High Grove Road
       Grandview MO 64030


       BURTON, ALEX S
       7448 FLINT STREET, 116
       OVERLAND PARK KS 66203-6621


       BUSH, JONATHON D
       1719 E. 75TH ST
       KANSAS CITY MO 64131


       CARPENTER & COMPANY
       8301 State Line Road
       Suite G-A
       Kansas City MO 64114


       CERVANTES, BLANCA
       7044 PARKVIEW AVE
       KANSAS CITY KS 66109


       CHEFWORKS
       12325 Kerran St.
       Poway CA 92064


Case 19-22400   Doc# 1   Filed 11/09/19   Page 62 of 74
       Commercial Capital Co.
       8215 Melrose Drive
       Suite 100
       Overland Park KS 66214


       COMPLETE CONSTRUCTION SERVICES
       5919 BARTON DRIVE
       SHAWNEE KS 66203-2792


       Core Bank
       17807 Burke St
       Omaha NE 68118


       Crossroads East LLC
       800 E. 18th St
       Kansas City MO 64108


       CRUZ, MICHAEL GARRICK
       5314 PARK AVE
       KANSAS CITY MO 64130


       CSI
       18330 Edison Ave
       Chesterfield MO 63005


       DE JESUS-LUCAS, SERGIO
       2609 S 52ND STREET
       KANSAS CITY KS 66106


       DTBP, LLC
       1010 Walnut Street
       Suite 500
       Kansas City MO 64106


       DUCKWORTH, JACOB
       936 SW RAINTREE DRIVE
       LEES SUMMIT MO 64082


       ECOLAB PEST
       26252 Network Pl
       Chicago IL 60673-1262




Case 19-22400   Doc# 1   Filed 11/09/19   Page 63 of 74
       Employment Publishing
       175 Strafford Ave
       Suite 1
       WAYNE PA 19087


       Evergy
       4400 E. Front St
       Kansas City MO 64120


       FLEISCHAKER, ASHLEY
       9202 W. 131ST
       OVERLAND PARK KS 66213


       FORTE, JA SON
       430 SW MADISON ST.
       LEES SUMMIT MO 64063


       FOSTER, ANNAMARIE
       8118 MAIN STREET
       KANSAS CITY MO 64114


       FRANIUK, JUDITH
       7920 NE GRACEMOR DR
       KANSAS CITY MO 64119


       FUNEZ CRUZ, JOSE MANUEL
       5314 PARK AVE
       KANSAS CITY MO 64130


       GOODE, LAUREN
       8956 E. 89TH ST.
       KANSAS CITY MO 64138


       Google
       8615 NW Prairie View Rd
       Kansas City MO 64153


       GRAMS, THOMAS
       405 E 74TH TERR
       KANSAS CITY MO 64131


       HEIMSOTH, DANI ANN-ETTE
       4417 S LANE ST
       OLATHE KS 66061


Case 19-22400   Doc# 1   Filed 11/09/19   Page 64 of 74
       HOCKENBERGS
       14603 West 112th Street
       Lenexa KS 66215-4096


       HOLGUIN, LORENA
       5100 YECKER AVE
       KANSAS CITY KS 66104


       HOULE, EZRA JOSEPH
       7415 STATE LINE ROAD
       KANSAS CITY MO 64114


       HUMANA
       7311 W 132ND ST
       #200
       OVERLAND PARK KS 66213


       IBS MIDWEST
       3913 S LYNN CT
       INDEPENDENCE MO 64055


       JACKSON, MELVIN
       1147 E. 75TH TERRACE
       KANSAS CITY MO 64131


       Jean Roberts
       3760 Carlon
       Houston TX 77005


       KANSAS CITY BUSINESS JOURNAL
       1100 MAIN STREET
       SUITE 2450
       KANSAS CITY MO 64105


       Kansas City Water Services
       PO Box 807045
       Kansas City MO 64180


       Kansas Restaurant and Hospitality Assoca
       3500 N Rock Rd
       BLDG 1300
       Witchita KS 67226




Case 19-22400   Doc# 1   Filed 11/09/19   Page 65 of 74
       KC CUSTOM WINDOW FASHIONS INC
       11511 Wornall Rd
       Kansas City MO 64114


       KC Water Service
       PO Box 807045
       Kansas City MO 64180


       KCP&L
       4400 E Front St
       Kansas City MO 64180


       KINSLOW, JASON LEE
       5629 REEDS RD
       MISSION KS 66202


       KOHLMAN, RYAN
       5325 Goodman Lane
       Mission KS 66202


       KUY, PHALLY
       6027 N. MERCIER
       KANSAS CITY MO 64118


       LAM, JOY MICHELLE
       8107 PARKHILL STREET
       LENEXA KS 66215


       LARGEPRINTING.COM
       6633 TROOST AVE
       KANSAS CITY MO 64131


       LECHUGA, LILIAN ALEJANDRA
       11321 E THOMPSON ST
       SUGAR CREEK MO 64054


       LEYUA, ISABEL
       3626 AGNES
       KANSAS CITY MO 64128


       LIMBERG, SONYA NAOMI
       7415 STATE LINE RD
       KANSAS CITY MO 64114



Case 19-22400   Doc# 1   Filed 11/09/19   Page 66 of 74
       LONGWIRE
       15393 S WIDMER ST
       OLATHE KS 66062


       MEAD, JOLENE MARIE
       7100 HIGHLAND AVE.
       KANSAS CITY MO 64131


       MELEY, GEFFERY NATHANIAL
       8905 CAMBRIDGE AVENUE
       KANSAS CITY MO 64138


       METRO MEDIA
       4210 Shawnee Mission Pkwy
       Suite 314 A
       Fairway KS 66205


       MILLAN, CARLOS
       4930 E 24TH ST
       KANSAS CITY MO 64127


       MORA, MARIA T
       1820 EWING AVENUE
       KANSAS CITY MO 64126


       MORALES, MARY FRANCES
       3710 WARWICK BLVD APT. 15
       KANSAS CITY MO 64111


       MORLIER, MARCUS JAMES
       5628 REEDS RD
       MISSION KS 66202


       NBKC Bank
       10700 Nall Ave.
       Leawood KS 66211


       NE JOHNSON COUNTY CHAMBER
       5800 Foxridge Dr.
       Ste 100
       Mission KS 66202


       NJERU, JOAN
       722 Ward Parkway #805
       Kansas City MO 64112-6411

Case 19-22400   Doc# 1   Filed 11/09/19   Page 67 of 74
       OUTFRONT MEDIA
       405 LEXINGTON AVE
       NEW YORK NY 10174


       PASSIG, PAUL
       2901 GILLHAM RD APT 108
       KANSAS CITY MO 64108


       PAYCOM PAYROLL, LLC DBA PAYCOM
       7501 W MEMORIAL RD
       Oklahoma City OK 73142


       PENCE, BEEJAY
       4641 W 72 TERRACE #204
       PRAIRIE VILLAGE KS 66208


       PENDERGRASS, DAVID
       316 WEST 51 TER
       KANSAS CITY MO 64112


       PEREZ, VIANEY
       7112 W. 115 ST. APT 2101
       OVERLAND PARK KS 66210


       Phil Van Haitsma
       1370 Millwood Dr. NE
       Belmont MI 49306


       POINTE BLANK
       668 N. 44th St.
       Ste. 210W
       Phoenix AZ 85008


       PRIDE CLEANERS
       13613 S. US 71 HWY
       GRANDVIEW MO 64030


       REPUTATION.COM INC.
       1400A SEAPORT BLVD
       #401
       REDWOOD CA 94063


       ROZIER ELECTRIC
       1608 SW JEFFERSON
       LEE'S SUMMIT MO 64081

Case 19-22400   Doc# 1   Filed 11/09/19   Page 68 of 74
       RPS Tacos, LLC



       RUIZ, LILIANA
       6426 E 14 ST
       KANSAS CITY MO 64126


       S. Glynn Roberts
       1804 Wroxton
       Houston TX 77005


       SANCHEZ, YASMIN
       1231 BENNINGTON AVE
       KANSAS CITY KS 64126


       SCHULTE, MEREDITH MARIE
       5629 REEDS ROAD
       MISSION KS 66202


       SEEN MERCH
       5024 Hadley Ave
       Shawnee KS 66203


       SMITH, HOLLI
       4152 BELL STREET
       KANSAS CITY MO 64111


       SMITH, ZANE SCOTT
       2732 Charlotte St. #105
       KANSAS CITY MO 64109


       SPIRE
       Drawer 2
       Saint Louis MO 63171


       STEWARD, MICHELLE
       1301 W 45TH ST APT 201
       KANSAS CITY MO 64111


       SULLIVAN, JUSTIN
       4748 NORTON CIRCLE
       KANSAS CITY MO 64130




Case 19-22400   Doc# 1   Filed 11/09/19   Page 69 of 74
       Sumner Group dba Datamax of KC
       PO Box 2222
       Saint Louis MO 63109


       SUN LIFE FINANCIAL
       2323 GRAND BLVD
       KANSAS CITY MO 64108


       Tec-Larm Fire Systems
       15011 W 147TH ST
       OLATHE KS 66062


       TENORIO, GERALDINE
       7 PASADENA DR
       OLATHE KS 66061


       Texaz Plaza Restaurant, LLC
       600 Ward Parkway
       Kansas City MO 64112


       Texaz South Plaza, LLC
       4800 Main Street
       Kansas City MO 64112


       Texaz Table Restaurant of KS
       8232 Mission Road
       Shawnee KS 66203


       UDELL, JEFFREY
       8401 W 98TH ST
       OVERLAND PARK KS 66212


       ULINE
       12575 ULINE DRIVE
       PLEASANT PRAIRIE WI 53158


       US ASSURE
       PO BOX 10197
       JACKSONVILLE FL 32247-0197


       US FOODS
       16805 College Blvd
       Lenexa KS 66219



Case 19-22400   Doc# 1   Filed 11/09/19   Page 70 of 74
       US Small Business Admin
       KC District Office
       1000 Walnut St.
       Suite 500
       Kansas City MO 64106


       Waste Management
       8301 Indiana Ave
       Kansas City MO 64132


       WOLFE, TIFFANY
       12196 SOUTH BROCKWAY STREET
       OLATHE KS 66061




Case 19-22400   Doc# 1   Filed 11/09/19   Page 71 of 74
                                                               United States Bankruptcy Court
                                                                        District of Kansas
 In re      Bread & Butter Concepts, LLC                                                             Case No.
                                                                                 Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Founder/CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       November 9, 2019                                         /s/ Alan Gaylin
                                                                      Alan Gaylin/Founder/CEO
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1     Filed 11/09/19   Page 72 of 74
                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      Bread & Butter Concepts, LLC                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Founder/CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 9, 2019                                                       Signature /s/ Alan Gaylin
                                                                                            Alan Gaylin

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                       Case 19-22400                  Doc# 1       Filed 11/09/19              Page 73 of 74
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      Bread & Butter Concepts, LLC                                                                 Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Bread & Butter Concepts, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 9, 2019                                                    /s/ Sharon L. Stolte
 Date                                                                Sharon L. Stolte #14302
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Bread & Butter Concepts, LLC
                                                                     Sandberg Phoenix & von Gontard PC
                                                                     4600 Madison Ave., Suite 1000
                                                                     Kansas City, MO 64112
                                                                     816-627-5543 Fax:816-627-5532
                                                                     sstolte@sandbergphoenix.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

                                       Case 19-22400                 Doc# 1     Filed 11/09/19    Page 74 of 74
